DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 07/27/2022. Claim 1 has been amended; claims 18-19 have been cancelled.
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Applicant argues that Lind, Shamir and Miller fail to teach the amended feature “wherein the encumbrance of the digital asset may be removed in one of two ways, wherein the first way of the two ways requires a first signature generated from a first private key corresponding to the first public key and a second signature generated from a second private key corresponding to the second public key and the second way of the two ways requires a third signature valid for the third public key wherein the third public key is associated with a group” (Remarks, page 8). The claim language in the wherein clause suggests or makes optional a feature(s) but does not: (i) require a step(s) to be performed or affect the steps recited in the claimed method (Claim 1); and (ii) change the functionalities/structure of the electronic device (Claim 15). Therefore, the scope of the claims are not limited by the claim language (see MPEP 2111.04).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al (“Teechan: Payment Channels Using Trusted Execution Environments” in view of Voorhees (US 2017/0154331 A1) and Miller et al (“Sprites: Payment Channels that Go Faster than Lightning”).
Regarding claim1, Lind discloses a method comprising: 
	providing to a hub, from an enclave associated with a trusted execution environment at anode, an enclave public key (Lind p. 3-4 sec 2 Trusted Execution Environment with Intel SGX including secure enclave which acquires a signed statement from the CPU that it is executing a particular enclave with a given hash of memory known as a quote, and p6 sec 4.1 A2: TEEa with enclave, hereinafter “Alice,” sends public key to TEEs enclave, hereinafter “Bob,” the hub);
	establishing a channel with the hub by broadcasting to a blockchain network a funding transaction which encumbers a digital asset with a first public key, a second public key (Lind p6-7 sec A1-A3: establishing a channel, through setup and refund transaction including amount to deposit, by exchanging public keys bound to quotes to allow each party to verify that any message encrypted under respective public key can be decrypted solely by party with the corresponding private key, and broadcasting setup transaction onto the blockchain, i.e., blockchain network);
	receiving, at the enclave, a commitment transaction from the hub, the commitment transaction encrypted with the enclave public key (Lind p7 sec B1-B3: Bob receives message encrypted by Alice’s public key, the message including amount of Bitcoin to be transferred; here, Alice can receive message encrypted by Bob’s public key if Bob wishes to transfer Bitcoin to Alice).
	Lind does not disclose utilizing a third public key for the transaction. Voorhees discloses utilizing three public keys (three different key pairs) for a blockchain transaction (par. [0026], [0028], [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a third public key for the transaction, as taught by Voorhees.  The motivation for doing so would have been to allow a transaction to be made without risk of asset loss and without the discretion of any human actor (Abstract).
	Lind does not explicitly disclose detecting a failure of the hub; and issuing a failsafe activation request to the group using data from the enclave, the data based on the commitment transaction. Lind does disclose that, at any point, either party may send a terminate request through the TEE (Lind p8 sec C1 - p9 sec C2-C3). Miller teaches detecting a failure of the hub; and issuing a failsafe activation request to the group using data from the enclave, the data based on the commitment transaction (Miller p2 sec 1.1: if at any time a party fails or responds with invalid data, remaining parties can trigger a dispute by submitting the most recent agreed-upon state to the blockchain). Applying Miller into Lind modified by Voorhees, if at any time a party fails (Alice detects that Bob responds with invalid data), remaining parties (Alice), can trigger a dispute. Lind modified by Voorhees/Miller are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Miller into Lind modified by Voorhees to allow one party to request termination of transactions upon detecting failure of another party.
	The claim language “wherein the encumbrance of the digital asset may be removed in one of two ways, wherein the first way of the two ways requires a first signature generated from a first private key corresponding to the first public key and a second signature generated from a second private key corresponding to the second public key and the second way of the two ways requires a third signature valid for the third public key wherein the third public key is associated with a group” suggests or makes optional a feature(s) but does not require a step(s) to be performed or affect the steps recited in the claimed method (Claim 1). Therefore, the scope of the claim is not limited by the claim language (see MPEP 2111.04).
Regarding claim 4, Miller further discloses that issuing the failsafe activation request comprises automatically posting the failsafe activation request online in response to detecting the failure of the hub (Miller p2 sec 1.1: if at any time a party fails or responds with invalid data, remaining parties can trigger a dispute by submitting the most recent agreed-upon state to the blockchain).
Regarding claim 7, Lind discloses that settlement transaction is generated within the enclave and signed using an enclave private key associated with the enclave public key (Lind p8-9 sec C1-C2: TEE generates transaction signed with kBTC, A and kBTC, B). Accordingly, Miller’s failsafe activation request would be generated within Lind’s enclave and signed using an enclave private key associated with the enclave public key.
Regarding claim 15, Lind modified by Voorhees and Miller discloses electronic device comprising: an interface device; a processor coupled to the interface device; and a memory coupled to the processor, the memory having stored thereon computer executable instructions which, when executed, configure the processor to perform the method of claim 1 (See the rejection of claim 1 above). Note, Lind discloses CPU with TEE implemented by enclaves that isolate code and data using hardware mechanisms, wherein the enclaves are protected from an attacker with physical access to the machine, including access to the memory and peripherals (Lind p3-4 sec 2, Trusted Execution Environments with Intel SGX).
Regarding claim 16, Lind modified by Voorhees and Miller discloses electronic device of claim 15, wherein the processor includes a trusted execution environment and wherein the computer executable instructions are executed within the trusted execution environment, for the same reason as claim 1. Note, Lind discloses CPU with TEE implemented by enclaves that isolate code and data using hardware mechanisms, wherein the enclaves are protected from an attacker with physical access to the machine, including access to the memory and peripherals (Lind p3-4, sec 2, Trusted Execution Environments with Intel SGX).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Voorhees and Miller as applied to claim 1 above, and further in view of Karame et al (US 2019/0394047 A1).
	Regarding claim 2,  Lind modified by Voorhees and Miller does not disclose wherein the failsafe activation request specifies a block number of a most recent block added to a blockchain of the blockchain network and wherein the group is configured to disregard a failsafe activation request that is determined to be expired based on the block number specified in the failsafe activation request and based on a current block number of the most recent block added to the blockchain. Karame teaches that the failsafe activation request specifies a block number of a most recent block added to a blockchain of the blockchain network and wherein the group is configured to disregard a failsafe activation request that is determined to be expired based on the block number specified in the failsafe activation request and based on a current block number of the most recent block added to the blockchain (Karame fig 3, pp0019 pp0109-pp0115: trusted executing environment computing entity (TEE-CE) receives a signed request for mining a new block, wherein the signed request includes block height information. Here, the block height information can be considered a block number. TEE-CE compares the block height information of the signing request, i.e., a block number of a most recent block, with the block height information from the last signing request, i.e., a current block number of the most recent block. If the difference checks out, the block is sent back to the miner process. The block is broadcast into the blockchain network if the block is successfully mined and otherwise, the block is rejected if the fork is incorrect). Applying Karame into Lind modified by Voorhees and Miller, the blockchain mining can implement a TEE-CE and block height can be included in the settlement transaction, which is a fork, wherein the block heights can be used as taught by Karame to determine whether to accept or reject the fork. Lind modified by Voorhees and Miller and Karame are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Karame into Lind modified by Voorhees and Miller to reduce or prevent intentional forks a blockchain network (Karame pp0079).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Voorhees, Miller and Karame as applied to claim 2 above, and further in view of Poon (“The Bitcoin Lightning Network – Draft Version 0.5”).
Regarding claim 3, Lind, Voorhees, Miller and Karame do not disclose determining a failsafe mode has not been implemented and that the failsafe activation request has become expired; and issuing a further failsafe activation request to the group, wherein the further failsafe activation request includes a new block number for a new most recent block added to the blockchain. Poon teaches determining a failsafe mode has not been implemented and that the failsafe activation request has become expired; and issuing a further failsafe activation request to the group, wherein the further failsafe activation request includes a new block number for anew most recent block added to the blockchain (Poon p3 sec 3.1, p9 sec 3.4: Hash Timelock contract (HTLC) allows parties to set up a payment channel by which transactions can be set up to be cleared before a certain date in for the transaction to be broadcast on a blockchain; if that date has past, then parties update with a new transaction as the clearing process failed). Applying Poon into Lind modified by Voorhees, Miller and Karame, if the failsafe mode has not been implemented because of expiration such as the timeout taught by Poon, the parties can re-request an updated failsafe activation as taught by Poon. Here, the updated failsafe activation would include new block number in order for the transaction to be broadcast on the blockchain. Lind modified by Voorhees, Miller and Karame and Poon are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Poon into Lind modified by Voorhees, Miller and Karame to allow parties clear a transaction by broadcasting to a blockchain even if the initial request, e.g. failsafe activation, failed.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Voorhees and Miller as applied to claim 1 above, and further in view of Gleichauf (US 2018/0109541 A1).
Regarding claim 5, Lind modified by Voorhees and Miller does not disclose that the failsafe activation request specifies a fee offered by the node closing the channel.  Gleichauf teaches wherein the failsafe activation request specifies a fee offered by the node for closing the channel (Gleichauf pp0003 pp0016 pp0040: miner receives reward and/or fee for validating block of transaction in a blockchain, where a transaction can be an agreement, communication or other on-line event and the transaction can be for a main blockchain or sidechain). Applying Gleichauf into Lind modified by Voorhees and Miller, a failsafe activation would include most recent agreed-upon state to the blockchain, i.e. a transaction (Miller p2 sec 1.1) and a fee would be offered to a miner for closing a channel as per the failsafe activation request. Lind modified by Voorhees and Miller and Gleichauf are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Gleichauf into Lind modified by Voorhees and Miller to give an incentive in the form a fee to nodes for mining and recording the most recent agreed- upon state to the blockchain.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Voorhees and Miller as applied to claim 1 above, and further in view of Poon.
Regarding claim 6, Lind, Voorhees and Miller do not disclose after the group has deployed a sidechain in response to the failsafe activation request, exchanging value with another node through the sidechain. Poon teaches method further comprising: after the group has deployed a sidechain in response to the failsafe activation request, exchanging value with another node through the sidechain (Poon p2 sec 2 and p19 sec 10: micropayment channels that allow two parties to defer transaction broadcast to blockchain). Lind modified by Voorhees and Miller and Poon are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Poon into Lind modified by Voorhees and Miller and implement sidechains which would allow parties to continue transactions off the main blockchain.
Regarding claim 9, Lind, Voorhees and Miller do not disclose broadcasting a sidechain transaction to miners of a sidechain deployed in response to the failsafe activation request, the sidechain transaction transferring value. Poon teaches broadcasting a sidechain transaction to miners of a sidechain deployed in response to the failsafe activation request, the sidechain transaction transferring value (Poon p2 sec 2 and p19 sec 10: micropayment channels that allow two parties to defer transaction broadcast to blockchain in a single transaction netting out the total balance between parties). Lind modified by Voorhees and Miller and Poon are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Poon into Lind modified by Voorhees and Miller to  broadcast sidechain transaction to allow parties net out the total balance from transactions off the main blockchain.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of Voorhees and Miller as applied to claim 1 above, and further in view of Naganuma et al (US 2019/0228413 A1).
Regarding claim 8, Lind, Voorhees and Miller do not disclose decrypting the commitment transaction to determine a balance associated with the channel and to determine a value associated with a breach remedy transaction, the value being a previously secret value associated with a previous commitment transaction. Naganuma teaches decrypting the commitment transaction to determine a balance associated with the channel and to determine a value associated with a breach remedy transaction, the value being a previously secret value associated with a previous commitment transaction (Naganuma fig 10, pp0048 pp0087: decrypting encrypted text of the anonymous remittance transaction as part of anonymity removal process to finish the anonymous remittance/money reception processing). Applying Naganuma into Lind modified by Voorhees and Miller, commitment transactions anonymized by encryption would be decrypted to determine values associated with a dispute when terminate request is sent through TEE (Lind p8 sec C1 — p9 sec C2-C3; Miller p2 sec 1.1). Lind modified by Voorhees and Miller and Naganuma are analogous art to the claimed invention because they are in the same field of security. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Naganuma into Lind modified by Voorhees and Miller to give anonymize commitment transactions to protect information on the transactions from a third person (Naganuma pp0005-pp0006).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432